                     UNITED STATES BANKRUPTCY COURT
                      EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


 IN RE:

 Dustin A. Perkins                                  Case No. 18-48630-mlo
 Nicole A. Perkins                                  Honorable Maria L. Oxholm
                                                    Chapter 13
 ____ Debtors.__________ _____/


    DEBTORS’ OBJECTION TO PROOF OF CLAIM NO. 32 FILED BY THE
                  MICHIGAN DEPT OF TREASURY

 NOW COMES the debtor(s) by and through counsel, Marrs & Terry, PLLC, and states
 as follows:

    1.     Debtor filed a Chapter 13 case on June 15, 2018.

    2.     Creditor filed a proof of claim No. 32 on October 31, 2018.

    3.     The proof of claim asserts that the Debtors’ owe Michigan sales tax, Michigan
           withholding tax and Michigan use tax for 2017. The proof of claim also
           indicates that no return has been filed.

    4.     The Debtors indicate that they do not owe the indicated taxes. Mr. Perkins
           and a friend obtained an EIN number for a new business, but the friend pulled
           out of the business before any sales were made. Mr. Perkins did not pursue
           the business on his own.

    5.     Debtors have filed their 2017 personal returns

    6.     Debtors’ Counsel contacted the Michigan Dept of Treasury to request that the
           claim be amended. To date the claim has not been amended.

 WHEREFORE, the Debtor requests that this Honorable Court disallow Proof of Claim
 No. 32 in its entirety and deem that the 2017 tax return has been filed.

 Dated: December 19, 2018
                                             /s/ Michelle Marrs
                                             Michelle Marrs (P59651)
                                             Marrs & Terry, PLLC
                                             6553 Jackson Rd.
                                             Ann Arbor, Michigan 48103
                                             (734) 663-0555
                                             MMarrs@marrsterry.com




18-48630-mlo    Doc 56      Filed 12/19/18    Entered 12/19/18 14:10:46      Page 1 of 4
                     UNITED STATES BANKRUPTCY COURT
                      EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


 IN RE:

 Dustin A. Perkins                                  Case No. 18-48630-mlo
 Nicole A. Perkins                                  Honorable Maria L. Oxholm
                                                    Chapter 13
 ____ Debtors.__________ _____/

  ORDER GRANTING DEBTORS’ OBJECTION TO PROOF OF CLAIM NO. 32
           FILED BY THE MICHIGAN DEPT OF TREASURY

         This matter having come before the Court by way of objection of the Chapter 13
 Debtor(s) to the allowance of above-referenced claim and service having been made with
 a notice of hearing allowing a thirty (30) day notice period pursuant to F.R.Bankr.P.
 3007, the requisite time having passed without a response having been timely served and
 the Court being otherwise sufficiently advised in the premises;

         IT IS HEREBY ORDERED that Proof of Claim No. 32 is disallowed in its
 entirety.

        IT IS FURTHER ORDERED that the 2013 tax return is deemed filed.




                                     EXHIBIT “A”




18-48630-mlo     Doc 56    Filed 12/19/18     Entered 12/19/18 14:10:46      Page 2 of 4
                        UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


 IN RE:

 Dustin A. Perkins                                        Case No. 18-48630-mlo
 Nicole A. Perkins                                        Honorable Maria L. Oxholm
                                                          Chapter 13
 ____ Debtors.__________ _____/


                          NOTICE TO OBJECTION TO CLAIM

 The Chapter 13 debtor(s) has filed an objection to your claim in this bankruptcy case.

 Your claim may be reduced, modified, or denied. You should read these papers carefully
 and discuss them with your attorney, if you have one.

 If you do not want the court to deny or change your claim, then on or before, January 21, 2019,
 you or your lawyer must:
      1. File with the court a written response to the objection, explaining your position, at:
                                           U.S. Bankruptcy Court
                                       211 W. Fort Street, Suite 2100
                                          Detroit, Michigan 48226
  If you mail your response to the court for filing, you must mail it early enough so that the court
 will receive it on or before the date stated above.
 You must also mail a copy to:
          Marrs & Terry, PLLC                               Chapter 13 Trustee
          6553 Jackson Rd.                                  Tammy L. Terry
          Ann Arbor, Michigan 48103                         535 Griswold
                                                            Suite 2100.
                                                            Detroit, Michigan 48226
      2. Attend the hearing on the objection, scheduled to be held on January 28, 2019 at 9:00
 a.m. in Courtroom 1875, United States Bankruptcy Court, 211 West Fort Street Detroit, MI
 48226, unless your attendance is excused by mutual agreement between yourself and the
 objector’s attorney. (Unless the matter is disposed of summarily as a matter of law, the hearing
 shall be a pre-trial conference only; neither testimony nor other evidence will be received. A pre-
 trial scheduling order may be issued as a result of the pre-trial conference.)
          If you, or your attorney, do not take these steps, the Court may deem that you do
 not oppose the objection to your claim, in which event, the hearing will be cancelled, and the
 objection sustained.

 Dated: December 19, 2018                         /s/ Michelle Marrs
                                                  Michelle Marrs (P59651)
                                                  Marrs & Terry, PLLC
                                                  6553 Jackson Rd.
                                                  Ann Arbor, Michigan 48103
                                                  (734) 663-0555
                                                  MMarrs@marrsterry.com




18-48630-mlo       Doc 56      Filed 12/19/18      Entered 12/19/18 14:10:46              Page 3 of 4
                     UNITED STATES BANKRUPTCY COURT
                      EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


 IN RE:

 Dustin A. Perkins                                   Case No. 18-48630-mlo
 Nicole A. Perkins                                   Honorable Maria L. Oxholm
                                                     Chapter 13
 ____ Debtors.__________ _____/

                                CERTIFICATE OF MAILING

               I hereby certify that on the date indicated below, I electronically filed
    DEBTORS’ OBJECTION TO PROOF OF CLAIM NO. 32 FILED BY THE
  MICHIGAN DEPT OF TREASURY and NOTICE OF OBJECTION TO CLAIM
  with the Clerk of the Court using the ECF system which will send notification of such
  filing to registered ECF participants and I hereby certify that I have mailed by United
      States Postal Service the above mentioned documents to the following non-ECF
                                         participants:


                                   Michigan Dept of Treasury
                                       Bankruptcy Unit
                                        PO Box 30168
                                      Lansing MI 48909
 Dated: December 19, 2018
                                                     /s/ Jennifer Keener
                                                     Jennifer Keener
                                                     Marrs & Terry PLLC
                                                     6553 Jackson Rd
                                                     Ann Arbor, Michigan 48103
                                                     (734) 663-0555
                                                     jkeener@marrsterry.com




18-48630-mlo     Doc 56     Filed 12/19/18    Entered 12/19/18 14:10:46        Page 4 of 4
